Exhibit 99.1 CONTACT: Investors PondelWilkinson Inc. Laurie Berman 310-279-5962 lberman@pondel.com RENTRAK REPORTS FISCAL 2  Advanced Media Information (AMI) Division Revenue Rises 132%  PORTLAND, Ore. (August 3, 2010) Rentrak Corporation (NASDAQ: RENT), the leader in multi-screen media measurement serving the advertising and entertainment industries, today announced financial results for its fiscal first quarter ended June 30, 2010. Consolidated revenues increased more than 13 percent to $24.6 million for the fiscal 2011 first quarter, versus $21.6 million for the fiscal 2010 first quarter, driven primarily by strong growth in the companys Advanced Media Information (AMI) division. § Revenues in the companys AMI division grew 132 percent to $8.3 million, from $3.6 million for the first quarter of fiscal 2011, reflecting a full quarter contribution from the companys acquisition of Nielsen EDI and incremental revenues generated from the companys Essentials © suite of multimedia measurement services. The AMI segment grew to 34 percent of consolidated revenues, from 17 percent for the prior-year period. § Revenues in the companys Home Entertainment division were $16.3 million, compared with $18.1 million for the first quarter of fiscal 2010. Our results this quarter were fantastic, including triple-digit growth in our AMI business and non-GAAP earnings per share of $0.12 before increased stock compensation expense and costs relating to our acquisition of Nielsen EDI. Adding EDI boosted our global box office currency business while Rentraks TV database currencies continue to show strong results, said Bill Livek, Rentraks Chief Executive Officer. We are continuing to successfully execute against our business initiatives as we become the database currency of choice throughout the entertainment and advertising industries. Gross margin improved to $10.7 million, or 43 percent of consolidated revenues, for the first quarter of fiscal 2011, versus $7.4 million, or 34 percent of consolidated revenues, for the same period last year, as the company continues to shift its revenue and profit mix toward its AMI division, which generates significantly higher returns than its Home Entertainment business. Gross margin in the companys AMI division totaled 72 percent of AMI revenues and 56 percent of consolidated gross profit. Operating expenses for the fiscal 2011 first quarter were $10.7 million, or 44 percent of consolidated revenues, compared with $7.3 million, or 34 percent of consolidated revenues, for last years fiscal first quarter. The increase primarily reflects $400,000 in one-time charges related to the acquisition of EDI, $1.4 million in recurring EDI operating expenses, and a $1.6 million increase in stock-based compensation expense. Rentrak Reports Fiscal 201 1 First Quarte r Financial Results August 3, 2010 Page 2 of 9 Operating loss for the fiscal 2011 first quarter was $34,000, which included the one-time item and stock-based compensation costs already mentioned. Operating income for the fiscal 2010 first quarter was $112,000, which included $120,000 in stock-based compensation expense and an asset impairment charge of $65,000. Excluding the one-time items and stock-based compensation costs in both periods, operating income would have been $2.1 million for the fiscal 2011 first quarter, versus $300,000 for the fiscal 2010 first quarter. Net income totaled $87,000, or $0.01 per diluted share, for the first quarter of fiscal 2011, compared with $282,000, or $0.03 per diluted share, for the first quarter of fiscal 2010. Excluding the one-time costs and stock-based compensation expense already mentioned in both quarters, net income for the fiscal 2011 first quarter would have been $1.3 million, or $0.12 per diluted share, compared with $390,000, or $0.04 per diluted share, for the fiscal 2010 first quarter. The reconciliation of non-GAAP EPS to EPS, the most comparable financial measure based upon generally accepted accounting principles (GAAP), as well as a further explanation about non-GAAP EPS, is included in the financial tables at the end of this press release. Adjusted EBITDA for the first quarter of fiscal 2011 grew substantially to $2.5 million from $756,000 for the same quarter of the prior fiscal year. Excluding the one-time costs already mentioned in both quarters, adjusted EBITDA would have been $2.9 million for the fiscal 2011 first quarter, versus $821,000 for the fiscal 2010 first quarter. The reconciliation of adjusted EBITDA to net income, the most comparable financial measure based upon generally accepted accounting principles (GAAP), as well as a further explanation about adjusted EBITDA, is included in the financial tables at the end of this press release. The company recorded a tax benefit of $27,000 for the first quarter of fiscal 2011, versus an expense of $129,000 for the prior-year period. The change was due primarily to tax benefits related to stock options that were exercised and the reversal of a tax contingency due to a lapse in the statute of limitations. The company generated $3.8 million in cash from operating activities for the first quarter of fiscal 2011, compared with $2.6 million for the first quarter of fiscal 2010. Rentraks cash, cash equivalents and marketable securities balance rose to $23.9 million at June 30, 2010, from $19.9 million at March 31, 2010. Rentrak said that it recently accomplished several important milestones during the quarter including: § The integration of DISH Networks data into TV Essentials
